Citation Nr: 0010575	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD) prior to April 15, 1999, on appeal from the initial 
grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD from April 15, 1999, 
forward, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that granted entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective from December 23, 1996.  By means of a 
July 1999 rating decision, the RO assigned a 30 percent 
disability rating for service-connected PTSD, effective from 
April 15, 1999.

In March 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  


FINDINGS OF FACT

1.  The veteran's claims of entitlement to higher disability 
ratings for service-connected PTSD are plausible, and 
sufficient evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.

2.  Prior to April 15, 1999, the veteran's service-connected 
PTSD was manifested by depression, anxiety, and sleep 
impairment, and Global Assessment of Functioning (GAF) scale 
scores of 61 and 55.

3.  From April 15, 1999, forward, the veteran's service-
connected PTSD was manifested by depression, anxiety, sleep 
impairment, and GAF scale scores of  48 and 50. 

4.  The veteran's service-connected PTSD failed to 
demonstrate an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service, 
either prior or subsequent to April 15, 1999.



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to disability ratings in excess of 10 and 30 
percent for service-connected PTSD and VA has satisfied its 
duty to assist him in development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  Prior to April 15, 1999, the criteria for a disability 
rating of 30 percent, and not higher, for service-connected 
PTSD were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  From April 15, 1999, forward, the criteria for a 
disability rating in excess of 30 percent for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1999). 

4.  Referral for consideration of an extra-schedular rating 
for service-connected PTSD is not warranted by the evidence 
in this case.  38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for PTSD in December 1996.  In support of his 
claim on appeal, he provided private treatment records, 
including from William J. James, M.D., Herbert Fendley, M.D., 
and Jefferson Regional Medical Center, and has been afforded 
VA examinations.

Private treatment records showed that the veteran was 
evaluated in November 1992 for suicidal thoughts associated 
with depression of three months duration and long-standing 
marital problems.  He was employed by the health department.  
The doctor noted that the veteran was cleanly groomed and 
related in an engaging and coherent, though circumstantial, 
manner.  His mood was moderately apprehensive and somewhat 
depressed.  His affect was anxious and sad.  Sensorium 
appeared to be intact with content and thought focusing on 
multiple stresses.  Pertinent diagnoses included adjustment 
disorder with depressed mood, marital problems, and 
compulsive personality disorder.  The veteran was prescribed 
medication.  

Follow-up treatment in December 1992 and January 1993 
revealed improvement with medication, although the veteran 
continued to struggle with explosive tendencies.  His mood 
was brighter and he had no self-destructive ideation.  He 
denied any thoughts of harming anyone else.  His wife was 
somewhat fearful of his behavior.  He was divorcing his wife.  
His work was going satisfactorily.  The veteran stated that 
the medication relieved his anxiety.  He denied any overt 
depression.  He was able to intellectualize to some degree.  
He saw spirits in his dreams but had no perceptual 
disturbances while awake.  

Additional treatment notes showed that the veteran was 
continually described as alert, cooperative and oriented.  He 
stopped taking his medication in May 1994, and had some 
problems with dreams after pressured days and less sleep.  In 
September 1995, he reportedly had a "breakdown" at work.  
He became tearful during a meeting and was off work for two 
weeks.  He complained of problems with anxiety and some 
depression.  He was losing weight, not sleeping, and thinking 
about suicide, but gave a firm "no suicide" contract.  He 
felt down and was sad, weak and tired and lacked enjoyment in 
life.  He complained of disturbances in sleep and appetite, 
crying spells, and feeling worthless.  The examiner noted 
that he was tearful, sad-appearing and wringing his hands.  
The assessment was major depression, recurrent.  The veteran 
was to return to work in one week.  He was seen at the 
Employee Assistance Program in September 1995, following his 
"breakdown."    

In October 1995, the veteran was feeling much better.  His 
mood had improved and there were no tears or suicidal 
ideation.  He was going back to church and had become more 
assertive in asking his girlfriend for what he needed.  The 
examiner noted that he was cheerful, outgoing, well groomed 
and positive.  The assessment was recurrent major depression 
in partial remission.  On examination later the month, the 
veteran continued to report that he felt good emotionally and 
slept okay.  He was not tearful.  He was optimistic and doing 
well in a relationship with a girlfriend.  Work was okay, and 
he denied any suicidal thoughts.  The examiner described him 
as cheerful and positive.  The assessment was recurrent major 
depression in partial remission.  In July 1996, the veteran 
was cheerful, alert, outgoing, and well dressed.  In March 
1997, he stated that his depression was better and his sleep 
had increased. 

The veteran was afforded a VA psychiatric examination in 
March 1997.  The examiner reviewed the claims file.  The 
veteran stated that as long as he took his medication he did 
fairly well.  He had stopped taking his medication for a 
while and had increased sleeplessness and dreams, more fears 
and greater depression.  He denied receiving any current 
mental health treatment.  His complaints included nightmares 
about once every two or three months; a history of intrusive 
thoughts; awakening easily at night; and being uncomfortable 
in crowds.  He only went to restaurants with his co-workers 
or girlfriend, but usually sat away from people.  He went to 
the store only if necessary.  The veteran stated that he 
lived alone and had been married three times.  His last 
marriage lasted 17 years, and he felt that part of the 
problem in that relationship stemmed from his depression and 
that he did not feel comfortable talking to anyone about his 
problems.  He had been dating his current girlfriend for four 
to five years and they got along well.  He was employed as a 
public health investigator for 15 years and had no problems 
at work lately.  In the past he had problems with co-workers 
which he felt was due to racial prejudice.  When not at work, 
he spent his time alone watching television and reading.

On mental status examination, the examiner noted that the 
veteran was casually groomed and anxious throughout the 
examination.  His palms were sweaty and he was tearful at 
times or on the verge of tears.  Eye contact was good.  The 
predominant mood was one of anxiety.  Affect was appropriate 
to content.  The veteran's thought processes and associations 
were logical and tight.  There was no loosening of 
associations or confusion.  No gross impairment in memory was 
observed.  The veteran was oriented times three.  There were 
no complaints of hallucinations.  No delusional material was 
noted.  The veteran's insight and judgment were adequate.  He 
denied any suicidal intent, but gave a history of suicidal 
ideation and occasional fleeting suicidal thoughts.  The 
examiner diagnosed PTSD and assigned a GAF scale score of 61.        

On VA neurological examination in March 1997, the veteran 
complained of difficulty sleeping.  He was unable to sleep 
without a night-light.  He slept fine with a night-light 
unless he had a nightmare.  The examiner noted that the 
veteran was alert, attentive and oriented to person, place 
and time.  He had good recall.  He began to weep when asked 
about his headaches.  Pertinent diagnoses included sleep 
disturbance.  Fatigue on a non-organic basis was also 
diagnosed on VA general medical examination in March 1997.

Private treatment records showed that the veteran's 
depression was still better and he felt good about himself in 
July 1997.  In April 1998, he reported that he had problems 
with nightmares waking him at night.

The veteran testified at a personal hearing at the RO in May 
1998.  He complained of difficulty sleeping, nightmares, and 
being security conscious.  He divorced his wife because of 
problems withdrawing from his family.  He was on medication 
and had sought medical treatment, as detailed above.  He 
described his previous "breakdown" on the job during a 
staff meeting.  When he had problems at work he stayed in his 
office and did not socialize with co-workers.  He got along 
well with his co-workers, although there were some problems.  
He stated that his sleeping problems did not interfere with 
his job.  His daughter used to be afraid of him, but had 
become more receptive.

In August 1998, the RO granted the veteran entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective from December 23, 1996.  The veteran 
appealed the RO's decision to the Board.  

The veteran was re-examined by VA in December 1998.  The 
examiner reviewed the claims file.  The veteran stated that 
he received no mental health treatment and was on medication.  
He was doing okay except sometimes his nightmares came back.  
Otherwise, he was doing "pretty good" with medication.  He 
reported nightmares about two or three times a month, which 
awakened him.  He also had intrusive thoughts of war and was 
easily startled by noises when he was alone.  He did not like 
crowds and did not go to restaurants with others or by 
himself.  When he did go, he sat with his back to the wall.  
He went to large stores when necessary and avoided war 
movies.  The veteran lived alone.  He stated that his last 
marriage ended because he tended to distance himself from his 
family.  He continued to work as a health investigator.  He 
denied any problems at work.  He had problems in the past, 
but medication had helped considerably.  When not at work, he 
read and did crossword puzzles.  He was now able to be around 
his family with more ease than ever before.

On mental status examination, the veteran was casually 
groomed and conversed readily with the examiner.  He was 
fully cooperative.  Eye contact was good.  He was somewhat 
over ideational and reported a considerable amount of non-
critical details.  However, he was in no way uncooperative or 
unhelpful.  Speech was within normal limits with regard to 
rate and rhythm.  The veteran's mood was euthymic and affect 
was appropriate to content.  Though processes and association 
were logical and tight.  No loosening of associations or 
confusion was noted.  There was no gross impairment in 
memory.  The veteran was oriented in all spheres.  He did not 
complain of hallucinations.  No delusional material was 
noted.  Insight and judgment were generally adequate.  The 
veteran reported suicidal ideation by history and denied any 
homicidal ideation.  The examiner diagnosed chronic PTSD with 
a GAF scale score of 55.  

Additional private treatment notes of the veteran showed 
elevated hypertension due to stress in February 1999.

In a March 1999 written statement, the veteran reported that 
he had struggled for years to continue working with 
intermittent intervals of emotional breakdowns of 
uncontrollable crying.  

In April 1999, Dr. Fendley indicated that the veteran 
suffered from depression, chronic fatigue and sleep problems.  

The veteran's cousin also submitted a written statement in 
April 1999 indicating that the veteran appeared depressed and 
irritable most of the time and anxious all of the time.  He 
also awakened at night in a cold sweat after nightmares and 
did not sleep well.  This caused a strain in his relationship 
with his family.

Upon VA psychiatric examination in April 1999, the veteran 
denied receiving any mental health treatment or taking 
psychotropic medications.  The examiner reviewed the claims 
file.  The veteran complained that he felt tired and angry 
most of the time and had nightmares every night.  He awakened 
feeling frightened.  He sometimes thought about the war, 
although he tried to avoid it.  He was particularly bothered 
by noises at night, such as a car backfiring, causing him to 
sweat and jump up.  He was uncomfortable in crowds and did 
not go to restaurants.  He went to stores only if he had to 
and was in and out quickly.  The veteran reported that he 
lived alone.  His fiancé had moved out and was reportedly 
afraid of him because of his mood swings and how quickly he 
became angry.  He was still employed as a health investigator 
but was having significant problems at work related to his 
memory.  When he was not at work, he stayed home alone and 
watched television and did crossword puzzles.

On mental status examination, the veteran was casually 
groomed and tearful in the waiting room.  He was anxious and 
tearful throughout the examination.  His speech was 
dysfluent.  He appeared rather agitated and his legs shook up 
and down.  Eye contact was quite limited.  The predominant 
moods were ones of anxiety and depression.  Affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  Some memory impairment was 
noted.  The veteran was generally oriented in all spheres.  
It was felt that his memory problems might well be secondary 
to his high level of agitation.  He did not complain of 
hallucinations.  No delusional material was noted.  Insight 
was limited and judgment was adequate.  The veteran reported 
suicidal and homicidal ideation but denied any intent.  The 
examiner diagnosed chronic PTSD with a GAF scale score of 48.  

VA again examined the veteran in May 1999.  The examiner 
reviewed the claims file.  The veteran stated that he was not 
currently receiving any treatment but took medication.  He 
described himself as struggling and trying to cope with 
depression and anxiety.  He also complained of chronic 
tiredness and sleeping only 3 1/2 to 4 hours a night.  He 
stated that this was because he was depressed, but was better 
with medication.  He had nightmares once or twice a week.  
His appetite was not good and he felt full all the time, but 
his weight was stable.  He reported difficulty falling 
asleep.  He rated his depression as moderate.  He stated that 
he did not know what was wrong with him and it caused him to 
lose his family.  He denied any anhedonia but reported slight 
diminution in libido due to his depression.  He reported 
fleeting suicidal ideation but denied any intent.  He also 
denied any homicidal ideation.  The veteran stated that he 
lived alone and was afraid to live with anybody.  He 
continued to work a health investigator but was struggling.  
He tried not to let patients and co-workers upset him.  He 
had been dating a woman for the past 5 1/2 to 6 years but 
stated that their relationship was not too good.  He wanted 
to be with her but was scared.  He felt depressed when he was 
with her.  He visited with her and saw her once about every 
two weeks.  He denied any other socializing.  

On mental status examination, the veteran was casually 
groomed and appeared somewhat dysphoric throughout the 
examination.  Eye contact was limited.  He was full 
cooperative.  Speech was within normal limits with regard to 
rate and rhythm. Mood was depressed and affect was 
appropriate to content.  His affect was considerably less 
labile than during examination one month ago.  The veteran's 
thought processes and associations were logical and tight.  
There was no loosening of associations or confusion.  No 
gross memory impairment was noted.  The veteran was oriented 
in all spheres.  He did not complain of hallucinations.  No 
delusional material was noted.  Insight and judgment were 
adequate.  The veteran denied any suicidal intent or 
homicidal ideation.  The examiner diagnosed chronic PTSD and 
a dysthymic disorder.  A GAF scale score of 50 was assigned.  
The examiner commented that the veteran's medications 
appeared to have helped his functioning quite a bit.  There 
was no evidence that his depression was specifically 
secondary to PTSD.    

On a second VA examination in May 1999, the veteran reported 
that he was tired all of the time.  He worked full time and 
had lost no time from work.

In a June 1999 addendum to the May 1999 VA psychiatric 
examination report, the examiner indicated that he reviewed 
the claims file, including the May 1999 examination report.  
The examiner stated that the GAF scale score for the 
veteran's PTSD alone was 50 and that a GAF scale score for 
the dysthymic disorder would be 50 as well.

By means of a July 1999 rating decision, the RO assigned a 30 
percent disability rating for the veteran's service-connected 
PTSD, effective from April 15, 1999, the date of the VA 
examination.  Service connection for a dysthymic disorder was 
denied.

The veteran testified at a personal hearing before the 
undersigned in March 2000.  He stated that his nightmares and 
intrusive thoughts had worsened over the past few years; that 
he was afraid to sleep in the dark; and that he took 
medication.  He reported that he was still employed as a 
public health investigator; and that in his job he was 
required that he interview doctors and patients at health 
facilities, and then make reports.  He testified that he 
missed seven to 10 days of work in the past year an that he 
was mentally exhausted and his concentration and attention 
were not as good as they used to be, and that he had entered 
incorrect information in reports.  The veteran reported that 
he was unable to maintain relationships with woman because 
they became afraid; that he was a loner; and that he 
attempted to mingle with co-workers but they were leery of 
him.  He further testified that he always had feelings of 
depression and moodiness, as well as emotional lability.  The 
veteran reported that he lived alone and had no social life, 
did not like crowds, and was divorced from his wife, but had 
some contact with his daughter.  He further noted that he saw 
his girlfriend infrequently, but went to the movies with her 
the night before the hearing.  


II.  Legal analysis

A.  General

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected PTSD.  
Accordingly, his claim for an initial rating in excess of 10 
percent prior to April 15, 1999, and in excess of 30 percent 
from April 15, 1999, forward for his service-connected 
disability is well-grounded.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected PTSD properly.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grant of service 
connection rendered the August 1998 rating decision non-
final, and the Board here considers all evidence in 
determining the appropriate evaluation.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, and as the RO specifically considered and 
assigned staged ratings, the Board finds no prejudice to the 
veteran in considering the issue as one of entitlement to 
higher ratings on appeal from the initial grant of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, which provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 percent, 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher, or 70 percent, rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Ibid.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(1999).


B.  Entitlement to a disability rating in excess of 10 
percent for 
service-connected PTSD prior to April 15, 1999

The evidence dated prior to April 15, 1999, is at least in 
equipoise as to whether the veteran's service-connected PTSD 
meets the criteria for the 30 percent evaluation.  His 
psychiatric symptoms did interfere with his socialization to 
some extent.  He was divorced three times and apparently had 
some problems with interpersonal relationships.  Although the 
veteran was consistently employed, he missed three weeks of 
work in September 1995 due to psychiatric problems.  Of 
particular significance, the VA examiner in December 1998 
assigned the veteran a GAF scale score of 55.  A GAF scale 
score of 55 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers of co-
workers).  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  There were also repeated complaints and findings of 
recurrent depression, anxiety, and sleep disturbance noted in 
the treatment records.  

It is certainly possible that the veteran's nonservice-
connected dysthymic disorder may have influenced his social 
and occupational functioning prior to April 15, 1999.  
However, no examiner specifically attributed any 
symptomatology to the nonservice-connected dysthymic 
disorder, as opposed to the service-connected PTSD.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that he has met the requirements for a 30 
percent schedular rating.  The Board finds that the evidence 
is at least in equipoise as to whether the criteria for a 30 
percent evaluation are met, and the benefit of the doubt is 
given to the veteran.

The criteria for a 50 percent evaluation prior to April 15, 
1999, have not been met or nearly approximated.  Despite some 
problems, the veteran was consistently employed and involved 
in a long-term relationship with his girlfriend.  
Notwithstanding findings of a depressed and anxious mood, 
there were no   subjective complaints or objective findings 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  To the contrary, in November 1992, the 
veteran related in an engaging and coherent, though 
circumstantial, manner.  He was consistently described as 
alert, cooperative and oriented.  On VA psychiatric 
examination in March 1997, his affect was appropriate to 
content and his thought processes and associations were 
logical and tight.  There was no loosening of associations or 
confusion.  No gross impairment in memory was observed and 
insight and judgment were adequate.  On VA neurological 
examination in March 1997, the veteran had good recall.  
Findings on re-examination by VA in December 1998 were 
consistent.  The veteran conversed readily with the examiner 
and speech was within normal limits with regard to rate and 
rhythm.  His mood was euthymic and affect was appropriate to 
content.  Thought processes and association were logical and 
tight and no loosening of associations or confusion was 
noted.  There was no gross impairment in memory and insight 
and judgment were also generally adequate.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1999).  Higher disability evaluations under this 
diagnostic code would require an even more severe degree of 
occupational and social impairment, which has not been shown 
by the record.  


C.  Entitlement to a disability rating in excess of 30 
percent for 
service-connected PTSD from April 15, 1999, forward

Concerning the evidence from April 15, 1999, forward, the 
manifestations shown to result from the veteran's 
service-connected PTSD are deemed to be adequately 
compensated by the 30 percent rating.  The veteran is still 
employed and involved with his girlfriend.  On VA examination 
in May 1999, he reported that he had lost no time from work.  
Later at his hearing in March 2000, he stated that he missed 
seven to 10 days of work in the past year and had difficulty 
mingling with co-workers.  However, his job requires that he 
regularly visit health facilities to interview doctors and 
patients.  He also has to complete reports, and has reported 
that he has had some problems with concentration and 
attention as he would entered incorrect information in his 
reports.  However, there is no independent corroboration or 
elaboration on the part of the veteran of the type of errors 
in his reports.  In any event, and despite these minor 
problems, the medical documentation on file fails to 
establish that he has difficulty in understanding complex 
commands, impairment of short and long time memory, impaired 
judgment or impairment of abstract thinking, manifestations 
which are contemplated and must be present for the assignment 
of a rating higher than 30 percent.  The Board finds that he 
is able to socialize and has maintained consistent and 
regular employment, despite some minor problems.

Further, although an exacerbation of symptoms was noted in 
April 1999, the veteran was thereafter alleviated by 
medication and some of his psychiatric symptoms have been 
attributed to his nonservice-connected dysthymic disorder.

For example, upon VA psychiatric examination in April 1999, 
the veteran complained of significant problems at work 
related to his memory and his speech was dysfluent.  Some 
memory impairment was noted, but it was felt that his memory 
problems might well be secondary to his high level of 
agitation.  Insight was also limited.  However, his affect 
was appropriate to content and thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  He was generally oriented in 
all spheres and judgment was adequate.  The examiner assigned 
a GAF scale score of 48, for serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning ( e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Thereafter, the veteran showed improvement on re-examination 
by the same VA examiner in May 1999.  His speech was within 
normal limits with regard to rate and rhythm.  Affect was 
appropriate to content and was described as considerably less 
labile than during examination one month ago.  No gross 
memory impairment was noted.  The veteran was oriented in all 
spheres and insight and judgment were both adequate.  Thought 
processes and associations were again logical and tight and 
there was no loosening of associations or confusion.  A GAF 
scale score of 50 was assigned, for serious impairment.  The 
examiner commented that the veteran's medications appeared to 
have helped his functioning quite a bit.  

In summary, from April 15, 1999, forward, the veteran 
continued to have problems with anxiety and depression, but 
there were no findings of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
Although he had some memory problems on examination in April 
1999, the examiner noted that it might well have been 
secondary to his high level of agitation at that time, and it 
had resolved on examination one month later at which time 
there was no gross memory impairment.  Insight was limited 
and speech was dysfluent in April 1999, but likewise, both 
had returned to normal in May 1999. The examiner stated that 
the veteran's medications appeared to have helped his 
functioning quite a bit.  More importantly, in June 1999 the 
VA examiner specifically attributed at least some of the 
veteran's psychiatric symptomatology to his nonservice-
connected dysthymic disorder.  A GAF scale score of 50 was 
assigned for this disability as well.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1999).  Higher disability evaluations under this 
diagnostic code would require an even more severe degree of 
occupational and social impairment, which has not been shown 
by the record.  


D.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected PTSD.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability at any time.  He 
has been employed at the same job for many years and recently 
testified that he missed only 7 to 10 days of work in the 
past year.  As noted above, he was assigned GAF scale scores 
for service-connected PTSD ranging from 48 to 61.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria both prior 
to and subsequent to April 15, 1999.


ORDER

Prior to April 15, 1999, entitlement to a disability rating 
of 30 percent, and not higher, is granted for service-
connected PTSD, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Prior to April 15, 1999, entitlement to an extraschedular 
evaluation is denied.

From April 15, 1999, forward, entitlement to a disability 
rating in excess of 30 percent for service-connected PTSD is 
denied.

From April 15, 1999, forward, entitlement to an 
extraschedular evaluation is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 20 -


- 16 -


